PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peeper et al.
Application No. 15/302,787
Filed: 7 Oct 2016
For: METHOD FOR TREATING CANCER

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition pursuant to 37 CFR 1.137(a), filed January 4, 2021, to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed July 17, 2020. 
The inventor’s oath or declaration filed on January 4, 2021 serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4). As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met. The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 
For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is granted.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480 extension of time fee submitted with the filing on January 13, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary. In view of the above, the overpaid amount will be refunded to the Deposit Account 50-1196 in due course.

The application is being forwarded to the Technology Center for entry of the Notice of Appeal filed January 13, 2021 and further proceedings in accordance with this decision.


Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

/JASON C OLSON/Petitions Examiner, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See 37 CFR 1.137(d).